ORDER

PER CURIAM.
Plaintiff Michael McCarty appeals a directed verdict in favor of defendant Benja*149min Cordova on a claim of negligence arising out of an automobile collision. Plaintiff argues the directed verdict was erroneous because he made a submissible case of negligence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).